Citation Nr: 1705957	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, with additional Army Reserve and Air National Guard service.  In that regard, the Veteran's service includes Active Guard Reserve (AGR) service from November 1999 to August 2009, which included several additional periods of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative evidence demonstrates that the Veteran's DJD of the bilateral knees is related to active service.


CONCLUSION OF LAW

The criteria for service connection for DJD of the bilateral knees have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a full grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2016).  In other words, service connection is available for injuries or diseases incurred during active duty or ACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

VA's Adjudication Procedures Manual, M21-1, Part III, subpart ii, 6.A.4.c. (accessed February 24, 2017), notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) (West 2014) if performed under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014).  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support, which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C.A. § 502(f) to provide full-time support to Guard components even though they are not activated.  It appears from the record that the Veteran's AGR service from November 1999 to August 2009 was performed in accordance with 32 U.S.C.A. § 502(f).  Throughout this period, the Veteran also had several periods of service during which he traveled to and performed duties on bases Antarctica and Greenland; the Veteran's personnel records reflect that these periods of service were performed under 10 U.S.C.A. § 672(d) (West 2014) and are thus considered active duty service.
The Veteran asserts that he developed a bilateral knee disability over the course of his AGR service, particularly from repeated kneeling in the cold environments of Antarctica and Greenland.  

The Board notes that the record reflects a diagnosis of DJD of the bilateral knees during the pendency of the appeal.  Accordingly, the remaining question is whether such disability is related to the Veteran's ACDUTRA or active duty service.

In that regard, the service treatment records in evidence do not reflect a diagnosis of or treatment for a knee disability.  The Veteran's August 2009 retirement physical, however, indicates a history of knee pain noted as "most likely osteoarthritis."  The Veteran's service personnel records reflect that he served as a crew chief in aircraft maintenance, and he submitted lay evidence from a fellow guardsman indicated that his job duties would require frequent kneeling without knee pads, as well as heavy lifting, extensive walking and working in extreme cold weather.

The Veteran underwent VA examination in connection with this claim in November 2009.  While the examiner noted that knee pain was indicated on the Veteran's retirement physical, the examiner also addressed the Veteran's reports that he developed pain in his knees over the course of his AGR service.  The examiner further noted the Veteran's reports that his job as a crew chief involved keeping the rails that loaded cargo functional, which involved a lot of squatting and work on the knees.  The examiner ultimately opined that, given the Veteran's job duties as a crew chief, it was more likely than not that DJD of the knees developed during his military service.

The Veteran also submitted an opinion from a private physician, Dr. D.K., dated June 2010.  Dr. D.K. noted that the Veteran reported a history of knee pain dating back to 2000, and pointed out the Veteran's military work in cold environments.  In support of the ultimate opinion that the Veteran's bilateral knee disability was attributable to a high degree of certainty to the Veteran's military service, and in particular his period of AGR service, Dr. D.K. commented on the effect of frequent kneeling on hard and cold surfaces.  Dr. D.K. noted the Veteran's reports that the pain began as sporadic and eventually became constant and severe.  Dr. D.K. further related that the Veteran had no other hobbies or injuries which impacted the knees.

Furthermore, the Veteran has consistently and credibly asserted that he first began to experience knee-related symptoms in approximately 2000, during his period of AGR service, but was afraid to report them.  A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Upon review, the Board finds that the evidence supports a finding that the Veteran's DJD of the bilateral knees arose during and as a result of his period of AGR service and, in particular, active duty service in Antarctica and Greenland.  Given the favorable medical opinions and the lack of evidence to the contrary, the benefit of the doubt must be given to the Veteran.  Accordingly, service connection for DJD of the bilateral knees is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for DJD of the bilateral knees is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


